DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
2.	Claim 3 has been amended, claims 1, 2 and 8 have been canceled and, therefore claims 3-7 and 9-15 are currently under consideration in the application. 

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 3-7 and 9-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21 and 26 of Ex Parte Reexamination Certificate U.S. Patent No.10, 222,124 C1. Although the claims at issue are not identical, they are not patentably distinct from each other because that Patent claims 21 and 26 recites substantially all the limitation of the independent claim 3 of the instant application to include the newly added limitation by the amendment calling for the manifold housing to be made from opposing steel plates which may be bent and welded. Also, though the Patented claim 21 includes additional limitations requiring the length of each of the one or more individual pipes to first extend through the opening defined by the manifold housing, and second extend through the body of the cast housing, and third to extend back through the opening defined by the manifold housing; however; the comprising language used in the instant claim 3 would allow additional features to be added. Therefore, the scope of the instant claim 3 are within the scope of the patented claims 21 and 26 as combined.

Response to Arguments
5.	Applicant's arguments filed 05/02/2022 have been fully considered but they are not persuasive. 
	Applicants argues that the amended independent claim 3 has incorporate the limitations of claim 8 and further define the claimed invention as providing a manifold 
being formed of opposing bent plates of steel, thereby suggesting that said amendment 
should over the outstanding double patenting rejection. However, it should be pointed out that the dependent claim 26 of the Ex Parte Reexamination Certificate U.S. Patent No.10, 222,124 C1 recites a manifold housing made from opposing steel plates, and based on its interpretation from specification; said limitation reads on the new limitation introduced into claim 3 because the manifold housing of Ex Parte Reexamination Certificate U.S. Patent No.10, 222,124 C1 is equally formed by bending and welding steel members to form the manifold housing.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 7.	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to MICHAEL ABOAGYE whose telephone number is 
(571)272-8165. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A/           Examiner, Art Unit 1733  
/SCOTT R KASTLER/           Primary Examiner, Art Unit 1733